Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	112(b) rejection of claims 1-7, 11 and 13-20 regarding broad and narrow ranges or limitations used together are not overcome by amendment or cancellation. While the limitations cited in the prior rejections have been removed, the amendments do not resolve the concerns over 112(b).
Regarding amendment claim 17, it should be noted the rejection relied upon in the prior office action stated that Jakobsson does not teach “instructions to evaluate a source of the message for transmittal.” This is not found persuasive, as Jakobsson clearly discloses such instructions with reference to Fig. 9, described at [0126] “At 902, a measure of trust associated with a message contact (e.g., sender of a message) is determined.” Therefore claim 17 would have been correctly rejected under U.S.C. 102 in all prior office actions. However, this need not be relied upon since the U.S.C. 103 rejection in view of Goutal is also correct and preferable as the combination teaches all alternative limitations of claim 17.

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments, see page 7, that the prior art relied upon does not teach the limitations of independent claims 1, 13 and 18 as amended, examiner disagrees. With reference to the following excerpt from Jakobsson (US 2018/0152471 A1):
“[0058] At 212, based on a result of the analysis, a security action is performed, if applicable. In some embodiments, either in 208 or 210, one or more security risk scores are determined and based on these score(s), a security action is selected among different security action options. The selected security action is performed. For example, a security risk score may indicate that the message is of very low risk ( e.g., risk score is below a first threshold) and the message is fully allowed to be accessed by the intended recipient (e.g., allow the message to a message inbox of the intended recipient). If not, the security risk score may indicate that the message is of medium risk (e.g., risk score is above the first threshold but below a second threshold) and the message is modified to include a warning prior to being allowed to be accessed by the intended recipient ( e.g., allow the modified message to a message inbox of the intended recipient). Otherwise, the security risk score may indicate that the message is of high risk (e.g., risk score is above the second threshold) and the message not allowed to be accessed by the intended recipient ( e.g., send the message to an administrator for further analysis).” 
It is noted, Jakobsson does disclose assigning different risk scores to a message. In the “scenario” that subsequent messages are analyzed after an initial message, the risk scores may differ and one message could conceivably be considered “trustworthy” while the other is “untrustworthy.” Jakobsson is capable of performing the claimed method of the present disclosure as amended. Furthermore, due to the 112(b) concerns raised by the amendments, there is ambiguity over whether applicant’s claimed invention is directed to appending a trust indicator to a first or second message of a plurality of messages that indicates trustworthiness or untrustworthiness. The limitation, “from a range representing trustworthiness to untrustworthiness,” implies that the indicator which indicates “trustworthiness” is within this range. Thus, the indicator may be indicating “trustworthiness” in a range of “untrustworthiness.” For these reasons, the 102(a)(1) rejections are sustained, however an alternative 103 rejection is provided if the 102(a)(1) is incorrect.


In response to applicant's arguments against the references individually for claims 1, 13 and 18, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, the combination of Park and Jakobsson would remedy concerns raised by applicant regarding a lack of explicit support for Park displaying “0” SMiShing reports. Specifically, in combination with Jakobsson, one of ordinary skill in the art could substitute the number of SMiShing reports with the trust score taught by Jakobsson since both values would provide the same function of quantifying the level of trust for a message or sender. Furthermore, the rejected claims contain sufficient ambiguity as to the degree of what constitutes “trustworthy” and “untrustworthy.” It is not necessary for Park to display “0” SMiShing reports, as any number could be considered “trustworthy” based on the rejected claim language. 
Further, regarding applicant’s arguments over Emigh, applicant continues to dispute the relevance and relative degree of trust of a “warning.” As stated previously, the rejected claims have sufficient ambiguity as to resolving the requisite degree of what constitutes “trustworthy,” that even when conceding to applicant’s argument that a “warning” is only an indication of “untrustworthiness,” the modification to append a warning still reads on the claims as amended. 
At [0043] of the present disclosure of the claimed invention recites:
“Referring to Figure 7B, the trust indicator may be displayed as a string 720 (e.g. a suggestion from the system on whether the message is fraudulent). There may be two possible messages (e.g. variants of "this is trusted" and "this is not trusted) or there may be more than two levels of warnings. Different ranges of fraud scores could result in the same messages (e.g. for a particular sender which is attacked frequently, a lower fraud score could be required to send a caution that the message is not trusted).”
The present disclosure does not support applicant’s assertion that a “warning” is specifically for indicating that a message is “untrustworthy.” The passage cited above clearly states that different “ranges of fraud scores could result in the same messages” and that there may be “two possible messages… or there may be more than two levels of warnings.” And goes further to say that “a lower fraud score could be required to send a caution that the message is not trusted.” Taken altogether, paragraph [0043] equates the appended messages to the two levels of warnings. The warnings can be applied to messages which score lower on a fraud score. Again, no specific ranges as to what constitutes “trustworthy” are recited, and this could very well mean that fraud scores that indicate “trustworthy” can be associated with a message or warning that would indicate “untrustworthy” under arbitrary circumstances. The circumstance that a particular sender “is attacked frequently,” is merely exemplary and the scope of the claims are not limited to this example. 
However, in light of further search, the 103 rejection of claims 1, 13, and 18 better prior art and a new ground of rejection is relied upon for the alternative U.S.C. 103 rejection of claims 1, 13, and 18.

Claim Objections
Claims 1, 13 and 18 are objected to because of the following informalities:  
The term “SMS” is an abbreviation that must be defined in the claims in the same way as it is in the instant specification at line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 13 and 18 recite the broad recitation a numeric value “from a range representing trustworthiness to untrustworthiness…,” or a string “selected from a group of strings including the first string indicating trustworthiness and a second string indicating untrustworthiness”, and the claim also recites “a first trust indicator based on the first fraud score, wherein the first trust indicator comprises a first scaled numeric value indicating that the first message is trustworthy… or a first string indicating that the first message is trustworthy” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 2-7, 11, 14-17 and 19-20 fall together accordingly.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 13 and 18 recite the broad recitation “from a range representing trustworthiness to untrustworthiness…,” or a string “selected from a group of strings including the first string indicating trustworthiness and a second string indicating untrustworthiness”, and the claim also recites “a second trust indicator based on the first fraud score, wherein the second trust indicator comprises a second scaled numeric value indicating that the second message is trustworthy… or the string indicating that the second message is trustworthy” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 2-7, 11, 14-17 and 19-20 fall together accordingly.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In this case, claims 1, 13 and 18 recite the limitation of “receiving a plurality of messages,” is not supported by the original disclosure as filed, and is considered new matter. The original disclosure of the claimed invention is directed to “receiving a message.” Support for which can be found at Fig. 4 #402, Fig. 5 #520, [0020] “a recipient can receive a message 202 on a personal computing device…”, [0025] “The method 400 may begin by receiving (402) a message for transmittal via SMS for a recipient”, [0028] “The process can begin with the system 504 receiving (520) a message for a recipient 510 from a sender 502. The system 504 may receive the message directly or be forwarded the message or content of the message by another intermediary.”, [0056] “…can be used to receive a message transmitted via SMS…” At no point is it indicated that the claimed invention may “receive a plurality of messages.”
The limitation in question does not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not describe the limitation in sufficient detail so that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed.
Claims 2-7, 11, 14-17 and 19-20 fall together accordingly.

Claims 1, 13 and 18 also recite the limitations of “appending, to the first message…” and “appending, to the second message.” Upon closer inspection, the original disclosure appears to lack support for the genus of “appending” a message.
The limitation(s) in question do not satisfy the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not describe the limitation(s) in sufficient detail so that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention at the time the application was filed.
In MPEP 2163 (I)(A), while “There is a presumption that an adequate written description of the claimed invention is present when the application is filed”, it also states “, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the
applicant had possession of the claimed invention at the time of filing.”
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	In this case, the specification does not provide sufficient details to “appending, to the first message…” and “appending, to the second message.” No algorithm or steps/procedure for performing the function can be found, explained at all or in sufficient detail. The portions of the specification relating to “appending, to the first message…” and “appending, to the second message” are found in Fig. 4 #406, Fig. 5 #536, Fig. 7A-C, [0004] “…appending, to the message, a trust indicator based on the fraud score”, [0032] “The trust indicator can then be appended (536) to the message”, [0063] “The message packaging module 906 can be used to modify the SMS message being sent to recipients…”
	As in MPEP 2161.01 (I), “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). A person skilled in the art would not understand that the applicant have invented, and been in possession of, the invention as broadly claimed. The description of “appending, to the message”, does not entitle the  inventor to claim any and all means for achieving the objective as claimed.
Furthermore, As in MPEP 2161.01 (I), "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention." It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
While “appending” a message might be known, description as to how the applicant intends to implement “appending” is not described. Therefore, the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Regarding claim 1, Jakobsson discloses A method for SMS fraud detection, the method comprising: (Jakobsson, Fig. 1, Page 2 [0030], "Examples of the message include an electronic mail (i.e., email), an instant message, a text message, a Short Message Service (SMS) message, a text message, a Multimedia Messaging Service (MMS) message, and any other forms of electronic messages." and Fig. 2, Page 3 [0037])
receiving a plurality of messages for transmittal via SMS for a recipient; (Fig. 2 #202, Page 3 [0038], "At 202, information about a received message (e.g., message to be delivered to an intended recipient) is received… each message received for delivery to its intended recipient associated with the system performing analysis of the message is to be analyzed and information about each of the messages is received for analysis.”)
assigning a first fraud score to a first message of the plurality of messages, wherein the first fraud score for the first message indicates that the first message is trustworthy; (Fig. 2 #210, Page 3 [0039], “step 204 is only performed if it is determined that a security risk associated the message is below a threshold (e.g., risk score determined in 208 and/or 210 is below a threshold).”)
appending, to the first message, a first trust indicator based on the first fraud score, wherein the first trust indicator comprises a first scaled numeric value indicating that the first message is trustworthy from a range representing trustworthiness to untrustworthiness ([0045] “The trust score indicates the closeness of the relationship between the sender and the intended recipient. This can either be a binary predicate or a real number. In a simplified example, the trust score can be set to 1 (e.g., indicating established relationship) if each of the two parties has sent the other at least three messages over a course of no shorter than one month, and otherwise to 0 (e.g., indicating not an established relationship).”) 
or a first string indicating that the first message is trustworthy selected from a group of strings including the first string indicating trustworthiness and a second string indicating untrustworthiness; (Fig. 2 #212, Page 7 [0058], “For example, a security risk score may indicate that the message is of very low risk ( e.g., risk score is below a first threshold) and the message is fully allowed to be accessed by the intended recipient (e.g., allow the message to a message inbox of the intended recipient). If not, the security risk score may indicate that the message is of medium risk (e.g., risk score is above the first threshold but below a second threshold) and the message is modified to include a warning prior to being allowed to be accessed by the intended recipient ( e.g., allow the modified message to a message inbox of the intended recipient). Otherwise, the security risk score may indicate that the message is of high risk (e.g., risk score is above the second threshold) and the message not allowed to be accessed by the intended recipient…”)
sending the first message with the first trust indicator indicating that the first message is likely to be trustworthy to the recipient via SMS for display at a computing device of the recipient, (Fig. 2 #212, Page 7 [0058], "…e.g., allow the modified message to a message inbox of the intended recipient...")
assigning a second fraud score to a second message of the plurality of messages, wherein the second fraud score for the second message indicates that the second message is untrustworthy; (Fig. 2 #210, Page 3 [0039])
appending, to the second message, a second trust indicator based on the second fraud score, wherein the second trust indicator comprises a second scaled numeric value indicating that the second message is untrustworthy from the range representing trustworthiness to untrustworthiness ([0045], as cited above for the first message)
or the string indicating that the second message is untrustworthy selected from the group of strings including the first string indicating trustworthiness and the second string indicating untrustworthiness; (Fig. 2 #212, Page 7 [0058], as cited above for the first message)
and sending the second message with the second trust indicator indicating that the second message is untrustworthy to the recipient via SMS for display at the computing device of the recipient. (Fig. 2 #212, Page 7 [0058], as cited above for the first message)
	It should be noted, the terms “first” and “second” merely differentiate the two messages from each other. The prior art does not need to teach exactly a “first” and “second” message of a plurality of messages, but must teach a plurality of messages wherein different messages of a plurality of messages are determined to be “trustworthy” and “untrustworthy.” However, due to ambiguity in the claim language as explained above under the 112(b) rejections, “trustworthy” may fall in the range of “untrustworthy” and “untrustworthy” may fall in the range of “trustworthy.” Likewise, the string indicating “trustworthiness” may also be a string indicating “untrustworthy.” Further, “or” indicates that the limitation is an alternative. The prior art need only teach appending a scaled numeric value or appending a string. Furthermore, a numeric value may also be represented by a string, as is with serialized data formats such as JSON, XML, etc. It is also noted, “or” is an alternative form, thus the prior art need only satisfy one of appending a scaled numeric value or appending a string.

Regarding claim 2, Jakobsson discloses the method of claim 1, wherein assigning the first fraud score comprises: 
checking a link included in the first message; (Jakobsson, Fig. 3 #306, Page 9 [0073])
and calculating the first fraud score based on the link. (Jakobsson, Fig. 2 #212 Fig. 3 #308)

Regarding claim 3, Jakobsson discloses the method of claim 2, wherein assigning the first fraud score further comprises: 
checking content in the first message; (Jakobsson, Fig. 3 #302, Page 8 [0064])
wherein the first fraud score is calculated based on the link and any checked content. (Fig. 2 #212 Figure 3 #308, described in [0076])


Regarding claim 4, Jakobsson discloses the method of claim 3, wherein checking the content in the first message comprises identifying patterns in the content that are indicative of fraud. (Jakobsson, [0054] “component scores are combined to determine a total risk score. Examples of the other types of security risk analysis include a virus threat detection, a malware threat detection, identification of risky content type ( e.g., executable, file attachment, link to a website that requests login information content that requests OAuth authentication, etc.) included in the message”)

	Regarding claim 6, Jakobsson discloses the method of claim 2, wherein checking the link comprises:
comparing the link to a whitelist or a blacklist. (Fig. 15 #1504, described in [0196])

Regarding claim 7, Jakobsson discloses the method of claim 1, wherein the first trust indicator is included as metadata in the first message. (Jakobsson, [0144] “modifying at least a portion of the message includes modifying (e .g., replacing, adding or removing/deleting) data included in a data field (of the message) that includes an identification of the sender of the message.”)

Regarding claim 11, the method of claim 1, further comprising: 
appending a feedback option to the first message; (Figure 13A #1306; Figure 13B #1324; [0180-
0181])
and receiving feedback via the feedback option from the recipient. (Figure 13A #1308, described in [0182]).

	Claims 13-16, and 18 are substantially similar to that of claims 1-4. Therefore, claims 13-16 and 18 are rejected on similar grounds as claims 1-4 as being anticipated by Jakbosson.

Regarding claim 19, Jakobsson discloses the one or more computer-readable storage media of claim 18, wherein the instructions to assign the first fraud score direct the computing system to: 
check a source of the first message, (Figure 2 #206, described in [0044])
the instructions to check the source of the first message comprising determining whether the source is a valid issuer or merchant; (Figure 8, described in [0100])
and calculate the fraud score based on the source.  (Figure 2 #212, described [0058]).

Regarding claim 20, Jakobsson discloses the one or more computer-readable storage media of claim 19, wherein the instructions to assign the first fraud score direct the computing system to: 
check any link included in the first message; (Figure 3 #306, described Page 9 [0073])
and check content of the first message; (Figure 3 #302, described in [0064])
wherein the first fraud score is further calculated based on any checked link and the content. (Figure 3 #308, described in [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 13 and 18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson in view of Park et al. (US 2016/0007204 A1) or Hickman et al. (US 2006/0206713 A1), hereinafter Park and Hickman.

	Jakobsson discloses a method for SMS fraud detection, the method comprising: (Jakobsson, Fig. 1, Page 2 [0030], "Examples of the message include an electronic mail (i.e., email), an instant message, a text message, a Short Message Service (SMS) message, a text message, a Multimedia Messaging Service (MMS) message, and any other forms of electronic messages." and Fig. 2, Page 3 [0037])
receiving a plurality of messages for transmittal via SMS for a recipient; (Fig. 2 #202, Page 3 [0038], "At 202, information about a received message (e.g., message to be delivered to an intended recipient) is received… each message received for delivery to its intended recipient associated with the system performing analysis of the message is to be analyzed and information about each of the messages is received for analysis.”)
assigning a first fraud score to [[the]] a first message of the plurality of messages, wherein the first fraud score for the first message indicates that the first message is (Fig. 2 #210, Page 3 [0039], “step 204 is only performed if it is determined that a security risk associated the message is below a threshold (e.g., risk score determined in 208 and/or 210 is below a threshold).”)
assigning a second fraud score to a second message of the plurality of messages, wherein the second fraud score for the second message indicates that the second message is untrustworthy; (Fig. 2 #210, Page 3 [0039])

Jakobsson may alternatively fail to explicitly disclose appending, to the first message, a first trust indicator based on the first fraud score, wherein the first trust indicator comprises a first scaled numeric value indicating that the first message is trustworthiness to untrustworthiness or a first string indicating that the first message is the first string indicating trustworthiness and a second string indicating untrustworthiness; 
[[and]] sending the first message with the first trust indicator indicating that the first message is 
appending, to the second message, a second trust indicator based on the second fraud score, wherein the second trust indicator comprises the second trust indicator comprises a second scaled numeric value indicating that the second message is untrustworthy from the range representing trustworthiness to untrustworthiness or the string indicating that the second message is untrustworthy selected from the group of strings including the first string indicating trustworthiness and the second string indicating untrustworthiness; 
and sending the second message with the second trust indicator indicating that the second message is untrustworthy to the recipient via SMS for display at the computing device of the recipient. 

Park teaches appending, to the first message, a first trust indicator based on the first fraud score, wherein the first trust indicator comprises a first scaled numeric value indicating that the first message is (Park, Fig. 7 #701, [0078] “The SMiShing history 701, displayed on the message display window 601 along with the message, includes the number of reports of SMiShing damage, the number of reports of suspicious SMiShing, etc.”) 
[[and]] sending the first message with the first trust indicator indicating that the first message is (Fig. 4 #425, [0069])
appending, to the second message, a second trust indicator based on the second fraud score, wherein the second trust indicator comprises a second scaled numeric value indicating that the second message is untrustworthy from the range representing trustworthiness to untrustworthiness (Park, Fig. 7 #701, [0078])
and sending the second message with the second trust indicator indicating that the second message is untrustworthy to the recipient via SMS for display at the computing device of the recipient. (Fig. 4 #425, [0069])
The difference between Park and Jakobsson is Park does not calculate a trust score, instead, Park relies on incident reports of “SMiShing” (SMS phishing) for determining whether messages are trustworthy or not. Park also indiscriminately appends the numeric value to all messages, whether or not they are trustworthy or untrustworthy. Jakobsson discloses a trust score, which may be scaled in a number of different ways, one such example is described at [0045] “The trust score indicates the closeness of the relationship between the sender and the intended recipient. This can either be a binary predicate or a real number. In a simplified example, the trust score can be set to 1 (e.g., indicating established relationship) if each of the two parties has sent the other at least three messages over a course of no shorter than one month, and otherwise to 0 (e.g., indicating not an established relationship).” Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson to incorporate the teachings of Park to include appending the trust scores taught by Jakobsson, as numeric values, to the first and second messages indicating trustworthiness or untrustworthiness, and sending each respective message to the recipient for display at the computing device of the recipient. Such modifications would be motivated to allow the recipient to recognize the risk of SMiShing. (Park, [0005])

In the alternative or in combination, Hickman teaches appending, to the first message, a first trust indicator based on the first fraud score, wherein the first trust indicator comprises a first string indicating that the first message is the first string indicating trustworthiness and a second string indicating untrustworthiness; (Fig. 2, 230 “Trusted”, 228 “Verified”; Fig. 3, 312 “Assign Postmark based on Determined Trust level”; Fig. 7A-B, 726 and 712) 
[[and]] sending the first message with the first trust indicator indicating that the first message is (Fig. 4, 402 “Receive Postmarked Message”, [0066])
appending, to the second message, a second trust indicator based on the second fraud score, wherein the second trust indicator comprises the string indicating that the second message is untrustworthy selected from the group of strings including the first string indicating trustworthiness and the second string indicating untrustworthiness; (Fig. 2, 224 “Bulk (spam)”, 222 “Suspicious”; Fig. 3, 312 “Assign Postmark based on Determined Trust level”; Fig. 7A-B, 726 and 712) 
and sending the second message with the second trust indicator indicating that the second message is untrustworthy to the recipient via SMS for display at the computing device of the recipient. (Fig. 4, 402 “Receive Postmarked Message”, [0066])

The difference between Hickman and Jakobsson is Hickman teaches that the trust level is associated with a string selected from a group of strings to be used as a postmark, or indicator appended to a message. The group of strings indicate the level of trustworthiness of messages, which range from trustworthy to untrustworthy. Jakobsson discloses appending a warning to a message if the trust score exceeds a predetermined threshold, and is silent on modifying messages that do not exceed the threshold. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson, alternatively in view of Park, to incorporate the teachings of Hickman to include appending a string selected from a group of strings indicating trustworthiness and untrustworthiness to the first and second messages respectively. Such modifications would be motivated to enable recipients to be informed of the trust characteristics of messages without special training. (Hickman, [0081])


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson in view of Shraim (US 2006/0069697), hereinafter Shraim.

	Regarding claim 5, Jakobsson *471 discloses the method of claim 2 as set forth above, but fails to explicitly disclose wherein checking the link comprises: accessing a webpage referenced by the link; and analyzing content of the webpage.
However, Shraim teaches wherein checking the link comprises (Figure 5B #502): 
accessing a webpage referenced by the link (Figure 5B #580, described in [0126));
and analyzing content of the webpage (Figure 5B #580-592).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jakobsson to incorporate the teachings of Shraim to include accessing a webpage referenced by the link and analyzing content of the webpage. Such modification would be desired to determine if the link is live (Shraim, [0126]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson in view of Goutal et al. (US 2018/0278627 A1), hereinafter Goutal.

Regarding claim 17, Jakobsson discloses the system of claim 16, further comprising instructions to evaluate a source of the first message for transmittal, (Jakobsson, Fig. 9, described at [0126] “At 902, a measure of trust associated with a message contact (e.g., sender of a message) is determined.”)
Jakobsson fails to disclose further comprising instructions to evaluate
any requests for financial information in the content associated with the link, 
an application available for download at the link, 
or a combination thereof.
However, Goutal teaches instructions to evaluate (Figure 2B, [0141]) 
a source of the first message for transmittal (Figure 4A, [0145]), 
any requests for financial information in the content associated with the link (Figure
4C, [0149]), 
an application available for download at the link (Figure 4C, [0150])
It is noted that, “or a combination thereof,” indicates the limitations are alternative, thus the prior art need only satisfy one of the listed limitations.
Therefore, it would have been obvious to have modified Jakobsson to incorporate the teachings of Goutal to include the machine learning algorithm evaluating a source of the first message for transmittal, any requests for financial information in the content associated with the link, or an application available for download at the link. Such modifications would be motivated to classify messages as potentially fraudulent. (Goutal, [0132))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mawji et al. (US 2016/0277424 A1) – Regarding systems, devices, and methods for calculating a trust score.
Saito Yukio (JP 2006251882 A) – Regarding a system that can identify unsolicited mail with a higher probability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-2:00 PM; 3:00 PM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496